Title: The American Commissioners to Vergennes, [before 9 January 1779]: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


The commissioners, particularly Lee and Adams, devoted substantial effort to the drafting of this memorandum asking that a powerful French fleet be sent to American waters. Their efforts were doomed to failure, at least for the near future. Half of France’s ships of the line would be needed to attempt an invasion of England during the coming summer (which Spain demanded as a prerequisite for entering the war), and most of the remainder were already committed to the Caribbean. French diplomacy during the winter of 1778–79 was centered around the delicate negotiations for Spanish participation in the war, negotiations which culminated in the April 12, 1779, Convention of Aranjuez. These Franco-Spanish discussions indirectly involved Franklin. In December, 1778, Vergennes conducted secret negotiations with the American, asking that he not inform his colleagues. Spain had suggested that by a long-term suspension of arms Britain could offer de facto American independence while saving its pride. Vergennes broached the idea to a receptive Franklin; the following month Spain, which had been accepted by Britain as a mediator, proposed to the British three options: a truce with both the French and Americans, one with the Americans for thirty years, or one with the Americans to last indefinitely. After some delay the British government rejected all three possibilities, although Spain later raised yet another truce proposal.
 
<Passy, [before January 9,] 1779: The British commissioners’ manifesto of October 3, supported by both Houses of Parliament, threatens greater extremities of war. Although they have left Boston and Philadelphia unburnt they have destroyed a number of our beautiful towns. The British have used Negroes and Indians to commit inhuman acts upon our inhabitants and they have compelled the prisoners they have taken to fight against father, brother, and countryman.
The British despair of reclaiming us. Seeing us faithful to our treaty, they intend by this destruction to render the alliance useless to France. This attitude ought to be abhorred by all civilized nations. Heretofore, exasperated as our people have been, they have been exhorted to forbearance and acts of humanity. But now, faced with published threats, Congress has resolved to retaliate.

We ask whether His Majesty might issue a declaration to the court of London giving assurances that he will join the United States in retaliation. Even more effective would be the sending of a fleet sufficient to gain naval superiority in American seas. This could put Britain’s wealth and West Indian commerce into France’s power and would permit the capture of great numbers of transports and supply ships. Large numbers of seamen would be taken prisoner, inflicting a loss that England cannot repair.
Establishing naval superiority would open up commerce between the United States and the French West Indies, invigorate trade, and increase the circulation of currency. The dominion of the sea is at stake in this contest, and Britain will not yield it without a decisive effort on France’s part.>
